DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JOVAN GIBSON,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-728

                               [May 13, 2020]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 10-7063CF10B.

   Jovan Gibson, Crestview, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Walker v. State, 619 So. 2d 518, 519 (Fla. 1st DCA 1993)
(“The award of gain time is solely a function of the Department of
Corrections.”).

LEVINE, C.J., CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.